Illinois Official Reports

                                          Supreme Court



                              In re Marriage of Tiballi, 2014 IL 116319



Caption in Supreme           In re MARRIAGE OF ROBERT N. TIBALLI, Appellant, and
Court:                       SHEILA J. ILAGAN TIBALLI, Appellee.



Docket No.                   116319



Filed                        March 20, 2014



Held                         Fees of a professional evaluator in a custody matter should be
(Note: This syllabus         allocated pursuant to the criteria provided by the statute under which
constitutes no part of the   he was appointed and are not court costs—order for one party to pay
opinion of the court but     them as such held improper.
has been prepared by the
Reporter of Decisions
for the convenience of
the reader.)



Decision Under               Appeal from the Appellate Court for the Second District; heard in that
Review                       court on appeal from the Circuit Court of Kane County, the Hon.
                             Robert P. Pilmer, Judge, presiding.



Judgment                     Judgments reversed and remanded with directions.



Counsel on                   Timothy E. Weiler and Rory T. Weiler, of Weiler & Lengle, P.C., of
Appeal                       St. Charles, for appellant.

                             Debra R. Antone, of Chicago, for appellee.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Garman and Justices Freeman, Kilbride, Karmeier,
                               Burke, and Theis concurred in the judgment and opinion.



                                                 OPINION

¶1         The circuit court of Kane County dissolved the marriage of Robert N. Tiballi and Sheila J.
       Ilagan Tiballi on September 27, 2005. The judgment of dissolution awarded the parties joint
       legal custody of their daughter Francesca, but placed residential custody of the child with
       Sheila. On January 6, 2010, Robert filed a petition to modify custody, requesting that he be
       designated as Francesca’s residential custodian. The circuit court appointed a psychologist to
       advise it in connection with the custody dispute pursuant to section 604(b) of the Illinois
       Marriage and Dissolution of Marriage Act (the Marriage Act) (750 ILCS 5/604(b) (West
       2010)). Upon Sheila’s motion, the court dismissed the petition and ordered Robert to pay as
       court costs the fees of the court-appointed psychologist. The appellate court affirmed, rejecting
       Robert’s argument that the psychologist’s fees were not “costs” within the meaning of section
       2-1009(a) of the Code of Civil Procedure (735 ILCS 5/2-1009(a) (West 2010)) that must be
       assessed to him. We allowed Robert’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Feb.
       26, 2010). For the following reasons, we reverse the judgment of the appellate court and
       remand the cause to the circuit court for an allocation of the fees based solely on the criteria set
       forth in section 604(b) of the Marriage Act.

¶2                                           BACKGROUND
¶3         Robert’s custody petition alleged, inter alia, that Sheila consistently attempted to
       “minimize and interfere with [Robert’s] parental rights,” refused to discuss parenting issues
       involving the child, interfered with planned trips and vacations he had scheduled with the
       child, and would not agree to afford Robert any “extra parenting time.” The petition further
       alleged that Sheila was verbally and physically abusive toward Francesca and that the child
       had expressed a desire to reside with Robert. On February 11, 2010, Sheila filed a response,
       denying the allegations and additionally asking that Robert be sanctioned pursuant to Supreme
       Court Rule 137 for, among other things, alleging that she had abused the child, when Robert
       knew that allegation was false.
¶4         On March 8, 2010, Robert filed a motion requesting that a guardian ad litem (GAL) be
       appointed to represent Francesca. The circuit court granted the motion and appointed attorney
       Susan Lonergan as GAL. The court further ordered the parties to each pay one-half of
       Lonergan’s initial retainer fee within 10 days.
¶5         On September 21, 2010, the court appointed Dr. Robert Shapiro to act as evaluator in the
       case and report his findings and recommendations to the court pursuant to section 604(b) of the
       Marriage Act. The parties were ordered to split the cost of the evaluation “without prejudice to
       ultimate allocation.” The trial date of May 2, 2011, was rescheduled to September 13, 2011, to
       accommodate the time it would take Dr. Shapiro to complete his evaluation.



                                                    -2-
¶6         Dr. Shapiro’s final report of his evaluation was filed with the court on June 13, 2011, which
       was Francesca’s fourteenth birthday. Dr. Shapiro interviewed the parties and Francesca on
       numerous occasions over a six-month period, he also spoke with other sources and conducted
       psychological examinations of the parties. His report noted that Robert was 52 years old and
       Sheila was 48 years old; Francesca was the only child of either party. Despite the fact that the
       original dissolution order awarded a “somewhat minimal standard of visitation” to
       Robert—alternating weekends and one night a week (not overnight)—Robert and Francesca
       have nonetheless maintained an “extremely close” relationship, participating in numerous
       activities, taking trips and visiting with extended family. Sheila and Francesca also have a
       close and loving relationship.
¶7         The report found, however, that Sheila had not facilitated Francesca’s relationship with her
       father. Sheila did not support extra time for father-daughter activities, but instead deferred to
       the initial custody decision made when Francesca was eight years old and refused to make any
       exceptions for extra time during visitation. Robert’s claims that Sheila may have been
       physically or emotionally abusive were “not supported by the record.” However, there was a
       level of tension that existed between Francesca and Sheila that did not exist between Francesca
       and Robert, possibly because Sheila and not Robert had the lion’s share of the parental
       responsibilities. Sheila admitted that she and her daughter can have shouting matches and that
       both are very stubborn at times. The report also noted that Francesca’s piano teacher from a
       few years previous said that she had observed some signs to make her think that Sheila had
       physically and verbally mistreated her daughter. But the report noted that there was no
       documentation that Francesca had ever been abused, and Francesca, herself, had never
       indicated that any such abuse occurred.
¶8         The report also noted that Robert had claimed that Francesca said she wanted to live with
       him, but the report found that Francesca denied this to the evaluator. However, the report
       further noted that Francesca had always been clear that she wanted to spend more time with her
       father. Robert’s take was that he believed that after he filed the present custody petition, things
       had become calmer within Sheila’s home. The report noted that this “may be true, but it is
       undocumented.”
¶9         Finally, the report stated that Francesca was “warmly and positively attached to both of her
       parents” and was thriving under the current circumstances. Therefore, there did not appear to
       be a reason to change residential custody. The report further noted that given the mutually rich
       relationship cultivated between Francesca and Robert and Francesca’s desire to spend more
       time with Robert, there was no reason why their time together should be so strictly limited as it
       currently was by the visitation schedule. The report concluded that it was in Francesca’s best
       interest for Robert’s parenting time to be increased. Accordingly, the report recommended
       specific increases to Robert’s weekly visitation schedule as well as an increase in visitation for
       summer vacation.
¶ 10       After Dr. Shapiro’s report was filed in June 2011, the next document appearing in the
       record is Sheila’s October 27, 2011, motion to dismiss Robert’s petition to modify custody. In
       her motion to dismiss, Sheila also sought to discharge the GAL. Her motion alleged that trial
       on Robert’s petition was scheduled to begin on September 13, 2011, but that after Dr. Shapiro
       filed his custody evaluation recommending that there be no change in physical custody, Robert
       “advised through counsel that he was not going to proceed with his petition.” Sheila further
       alleged that on September 12, 2011, Robert’s attorney informed the court that trial would not
       proceed as scheduled. Sheila noted that no dispositive order was ever entered in the case.

                                                    -3-
¶ 11       On November 29, 2011, the circuit court entered an order granting Sheila’s motion to
       dismiss. The order states that “[t]he matter is dismissed and taken off the call.” It also states
       that the GAL is discharged, but does not mention costs. There is no report of proceedings of the
       hearing on Sheila’s motion contained in the record before us.
¶ 12       On December 27, 2011, Robert filed a motion to vacate the court’s November 29, 2011,
       order. He asked for an opportunity to be heard in connection with Sheila’s motion to dismiss.
       Robert alleged that the parties’ attorneys had reached an agreement as to the terms of a
       proposed order to be entered, but the order entered on November 29, 2011, did not conform to
       that agreement. Robert did not disclose the details of the proposed agreement in his motion to
       vacate. The court granted Robert’s motion in part by modifying the dismissal order to provide
       that it was “without prejudice.” The court also granted Sheila leave to file a petition for costs.
¶ 13       On January 31, 2012, Sheila filed a motion for costs. She alleged that during the litigation
       on Robert’s custody petition she incurred and paid the following expenses: $4,975 to Dr.
       Shapiro for the section 604(b) custody evaluation; $2,596.25 to attorney Lonergan for the GAL
       fees; and $167.50 for photocopying.
¶ 14       On April 5, 2012, the court granted Sheila’s motion for costs in part. The court ordered that
       Sheila be reimbursed $4,975 for the section 604(b) fees she paid to Dr. Shapiro. The court
       determined that the section 604(b) fee billed by Dr. Shapiro was a “court cost” under section
       2-1009(a) of the Code. The court, however, denied reimbursement for the sums Sheila paid for
       the GAL and for photocopying. The court did not explain the incongruity in it essentially
       finding that the evaluator fees were “court costs” that must be taxed to Robert under section
       2-1009(a), but the GAL fees were not.
¶ 15       Robert appealed, and the appellate court affirmed with one justice dissenting. 2013 IL App
       (2d) 120523. In her dissent, Justice Zenoff first questioned whether it was accurate to
       characterize the dismissal as a “voluntary dismissal” that triggered reference to section
       2-1009(a), stating that “[t]o my knowledge, a party cannot ‘voluntarily dismiss’ an opposing
       party’s action.” Id. ¶ 21 (Zenoff, J., dissenting). The dissent then found that even if this was a
       dismissal under section 2-1009(a), the fees of a section 604(b) evaluator are not recoverable as
       costs under section 2-1009(a). Id. ¶ 23.

¶ 16                                             ANALYSIS
¶ 17                                  I. Nature of the Dismissal Order
¶ 18        Before this court, Robert argues that the appellate court erred in ruling that fees incurred by
       a litigant for a custody evaluation under section 604(b) of the Marriage Act are recoverable as
       “costs” under section 2-1009(a) of the Code. As a preliminary matter, however, we first
       consider how to label the dismissal order in this case, i.e., whether the dismissal of Robert’s
       petition was a “voluntary dismissal” under section 2-1009(a). Section 2-1009(a) of the Code
       provides:
                “The plaintiff may, at any time before trial or hearing begins, upon notice to each party
                who has appeared or each such party’s attorney, and upon payment of costs, dismiss his
                or her action or any part thereof as to any defendant, without prejudice, by order filed in
                the cause.” 735 ILCS 5/2-1009(a) (West 2010).
¶ 19        It has been held that three requirements must be met for a plaintiff to voluntarily dismiss
       his case without prejudice as of right: (1) the plaintiff must file a motion for voluntary
       dismissal prior to the beginning of trial; (2) the plaintiff must give proper notice; and (3) the

                                                    -4-
       plaintiff must pay costs. See Valdovinos v. Luna-Manalac Medical Center, Ltd., 328 Ill. App.
3d 255, 267 (2002). This court, however, has relaxed the requirements of notice and payment
       of costs where the defendant suffered no prejudice from the lack of notice and where the
       plaintiff agreed to pay the costs and the trial court’s order provided for the plaintiff to pay the
       defendant’s costs upon presentation. Mizell v. Passo, 147 Ill. 2d 420, 428 (1992).
¶ 20        Here, Robert did not comply with any of the three requirements needed for a plaintiff to
       voluntarily dismiss his case. While the requirements of notice and payment of costs can be
       relaxed under the appropriate circumstances where there is no prejudice, Robert did not
       comply with the requirement that he actually file a motion to have his case voluntarily
       dismissed. We are not aware of any Illinois authority to support the notion that a plaintiff’s
       cause may be voluntarily dismissed on the defendant’s motion. Clearly, Robert never filed a
       motion to voluntarily dismiss his case. Instead, Robert’s petition was dismissed on Sheila’s
       motion, which advised the court that the September trial date set by the court had long passed,
       that Robert was not going to proceed with prosecuting his case and that no final order had been
       entered. Thus, it seems clear that Sheila’s motion was one for dismissal based on want of
       prosecution. And it seems equally clear that the trial court granted the motion on that basis, as
       its April 29, 2011, order simply states that “Sheila’s motion to dismiss is granted, the matter is
       dismissed and taken off the call.”
¶ 21        Although Robert later filed a motion to vacate the dismissal order, Robert’s motion merely
       asserted that the order was “not in conformity with the agreement reached by counsel for the
       parties.” Robert did not explain the content of that agreement and there is no transcript of the
       proceedings on the motion to vacate to indicate that the parties stipulated to voluntarily
       dismissing Robert’s petition. Cf. Black’s Law Dictionary 537 (9th ed. 2009) (defining
       “voluntary dismissal” as “[a] plaintiff’s dismissal of a lawsuit at the plaintiff’s own request or
       by stipulation of all the parties”). That the circuit court amended its earlier order to include the
       words “without prejudice” is of no import as both a voluntary dismissal and a dismissal for
       want of prosecution would be “without prejudice.” See Hudson v. City of Chicago, 228 Ill. 2d
462, 483 (2008); Dick Lashbrook Corp. v. Pinebrook Foundation, Inc., 134 Ill. App. 3d 56, 62
       (1985) (dismissal for want of prosecution prior to trial is always without prejudice). The only
       notable exception to the rule that such dismissals before trial are without prejudice would be a
       voluntary dismissal pursuant to a settlement agreement, which would be with prejudice
       because a settlement agreement is final and binding upon the parties and acts as a bar to further
       proceedings. See Figgie International, Inc. v. Department of Revenue, 167 Ill. App. 3d 196,
       202 (1988). Thus, we agree with the appellate court dissent that it is hard to characterize the
       trial court’s dismissal order as being a voluntary dismissal under the circumstances presented
       by the record before us.
¶ 22        We find, however, that it makes no practical difference here, as we still must reach the
       merits of the underlying “costs” issue regardless of whether the circuit court’s order is
       characterized as a dismissal for want of prosecution rather than a “voluntary dismissal” under
       section 2-1009(a). This is because under either kind of dismissal, judgment must be awarded in
       favor of the defendant for his or her court “costs.” See 735 ILCS 5/5-116 (West 2010) (“In all
       cases, where any action is voluntarily dismissed by the plaintiff or is dismissed for want of
       prosecution by reason that the plaintiff neglects to prosecute the same, the defendant shall
       recover judgment for his or her costs ***.”) Obviously, the pivotal word “costs” appears in
       both section 2-1009 and section 5-116 and would need to be interpreted regardless of which of
       the two ways the dismissal is characterized. Thus, under either scenario—whether this was a

                                                    -5-
       voluntary dismissal or a dismissal for want of prosecution—we must address the issue of
       whether Dr. Shapiro’s fees were “costs” within the meaning of the costs statutes of the Code
       (735 ILCS 5/2-1009(a), 5-101 et seq. (West 2010)).

¶ 23                    II. Whether Section 604(b) Evaluator Fees Are Court Costs
¶ 24       Under the common law, a prevailing litigant is not entitled to recover from his opponent
       the costs and expenses of the litigation. Galowich v. Beech Aircraft Corp., 92 Ill. 2d 157, 162
       (1982). The recovery of costs is therefore completely dependent on statutory authorization,
       and only those items designated by statute to be allowable can be taxed as costs. Id. As noted
       above, Illinois does provide by statute that in all cases where any action is voluntarily
       dismissed by the plaintiff or is dismissed for want of prosecution, the defendant is entitled to
       recover costs. 735 ILCS 5/5-116 (West 2010). But the Illinois costs statutes (735 ILCS 5/5-101
       et seq. (West 2010)) do not themselves provide a definition of “costs” or state what items of
       costs are intended. Galowich, 92 Ill. 2d at 162.
¶ 25       In Vicencio v. Lincoln-Way Builders, Inc., 204 Ill. 2d 295, 301 (2003), this court
       considered the meaning of the term “costs.” It began by noting the familiar rule that when
       construing a statute, the court should look first to the language of the statute, giving the terms
       their plain and ordinary meaning. But this court found that the plain and ordinary meaning of
       the term “costs” does “not enlighten us” and that it was a term of art that had acquired a fixed
       and technical meaning in the law. Id. This court also noted that statutes allowing the recovery
       of costs are in derogation of the common law and therefore must be narrowly construed. Id. at
       300.
¶ 26       Vicencio interpreted the same term “costs” in section 5-108 of the Code (735 ILCS 5/5-108
       (West 2010))—which is section 5-116’s companion section and deals with the recovery of
       costs by plaintiffs—to mean “ ‘court costs,’ such as filing fees, subpoena fees, and statutory
       witness fees.” Vicencio, 204 Ill. 2d at 302. Vicencio referred approvingly to the Black’s Law
       Dictionary definition of “court costs,” as “ ‘charges or fees taxed by the court, such as filing
       fees, jury fees, courthouse fees, and reporter fees.’ ” Id. at 302 (quoting Black’s Law
       Dictionary 350 (7th ed. 1999)). Vicencio then held that the fee of the treating physician that
       was at issue in the case before it was a “litigation cost,” not a “court cost,” and as such was not
       a cost that was mandated to be taxed by section 5-108. Id. This court also found that the fee of
       the treating physician could be taxed as a cost only if authorized by another statute or by
       supreme court rule. Id. The court then concluded that the various statutes and rules suggested
       by the plaintiff did not authorize the taxing of the fee as a cost. Id. at 311.
¶ 27       Applying Vicencio’s narrow definition of “costs,” we hold that the fees of Dr. Shapiro as a
       section 604(b) evaluator do not qualify as “court costs” under sections 2-1009 and 5-116 of the
       Code. The fees of a section 604(b) evaluator clearly do not fall under the definition of “costs”
       adopted by this court, which again was “charges or fees taxed by the court, such as filing fees,
       courthouse fees, and reporter fees,” as well as subpoena fees and statutory witness fees. We
       agree with the appellate court dissent that there are too many differences between the examples
       of court costs identified by Vicencio and the section 604(b) evaluator fees at issue here to
       justify squeezing the evaluator fees within the term “costs.” See 2013 IL App (2d) 120523,
       ¶ 29 (Zenoff, J., dissenting). For example, in contrast to court costs, which are generally paid
       directly to the clerk of the court, section 604(b) evaluator fees are paid directly to the evaluator,
       who sends out invoices for his professional services directly to the parties. Furthermore, unlike
       evaluator fees, statutory witness fees are set by statute at $20 per day and $0.20 per mile for

                                                     -6-
       travel (705 ILCS 35/4.3(a) (West 2012)), and the parties are not invoiced for any professional
       services (see Irwin v. McMillan, 322 Ill. App. 3d 861, 867-68 (2001)).
¶ 28        More importantly, we note that section 604(b) of the Marriage Act provides its own
       specific method for allocation of an evaluator’s fees among the parties:
                     “(b) The court may seek the advice of professional personnel, whether or not
                employed by the court on a regular basis. The advice given shall be in writing and made
                available by the court to counsel. Counsel may examine, as a witness, any professional
                personnel consulted by the court, designated as a court’s witness. Professional
                personnel consulted by the court are subject to subpoena for the purposes of discovery,
                trial, or both. The court shall allocate the costs and fees of those professional personnel
                between the parties based upon the financial ability of each party and any other
                criteria the court considers appropriate. Upon the request of any party or upon the
                court’s own motion, the court may conduct a hearing as to the reasonableness of those
                fees and costs.” (Emphasis added.) 750 ILCS 5/604(b) (West 2012).
       As the emphasized portion of the above-quoted statute indicates, it is the intent of the
       legislature that the court allocate the fees of the section 604(b) evaluator between the parties
       based on their respective abilities to pay and on any other criteria the court considers
       appropriate. By contrast, court costs are not subject to allocation among the parties based on
       the ability to pay and other criteria the court in its discretion finds appropriate. We find the
       allocation provision in section 604(b) to be a determinative feature that distinguishes the
       evaluator fees here from court costs.
¶ 29        Sheila argues that the lower court’s decision should be affirmed to discourage parties from
       making unwarranted allegations that cause financial loss to the responding party. She also
       contends that the falsity of Robert’s allegations should have been known to him at the time he
       filed his pleading. We find Sheila’s argument unpersuasive. Supreme Court Rule 137 already
       provides a mechanism for sanctioning litigants who intentionally bring false allegations or file
       pleadings for an improper purpose, such as to harass or cause needless increase in the cost of
       litigation. Ill. S. Ct. R. 137 (eff. Feb. 1, 1994). Additionally, Supreme Court Rule 219(e)
       provides similar aid in the event of a party’s abuse of the discovery process in connection with
       the voluntary dismissal process. Ill. S. Ct. R. 219(e) (eff. July 1, 2002).
¶ 30        We also note that Sheila did in fact request that Robert be sanctioned pursuant to Rule 137.
       But it does not appear that she pursued that request to a hearing before the circuit court. It also
       appears from our reading of Dr. Shapiro’s report that Robert had a good-faith belief for making
       his allegations, but they ultimately turned out to be unfounded only after an intensive,
       months-long investigation by Dr. Shapiro. It also appears that Robert made a rational decision
       not to proceed with his petition after the report concluded that Francesca had a loving
       relationship with both parents and that a change in residential custody would not be in her best
       interests. We further note Dr. Shapiro’s report viewed Robert favorably and recommended an
       increase to his parenting time.
¶ 31        In sum, we find that requiring a party who has his custody petition dismissed without
       prejudice for non-abusive reasons to automatically bear the full cost of a section 604(b)
       evaluator is beyond the scope of what the legislature intended when it enacted the costs statutes
       of the Code and section 604(b) of the Marriage Act. We hold that section 604(b) is the specific
       statute that controls the matter before us and that evaluator fees are not “court costs” within the
       meaning of sections 2-1009 or 5-116 of the Code. The only appropriate statutory basis, then,
       for allocation (or reallocation) of section 604(b) fees is section 604(b) itself.
                                                    -7-
¶ 32       Finally, we note that when the circuit court appointed Dr. Shapiro as the section 604(b)
       evaluator, it ordered the parties to share equally in his fees. The court was careful to further
       order that the cost of the evaluation was without prejudice to ultimate allocation. The court
       never made that ultimate allocation, however, because of its mistaken belief that section
       2-1009 mandated the fees be taxed entirely to Robert as costs. We therefore remand the cause
       to the circuit court for reallocation of the fees based solely upon the criteria set forth in section
       604(b).

¶ 33                                         CONCLUSION
¶ 34       For the foregoing reasons, we reverse the judgments of the circuit and appellate courts and
       remand the cause to the circuit court of Kane County for a hearing on the proper allocation of
       Dr. Shapiro’s fees based upon the criteria set forth in section 604(b) of the Marriage Act.

¶ 35       Judgments reversed and remanded with directions.




                                                     -8-